 
 
I 
109th CONGRESS
2d Session
H. R. 4656 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Jindal introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To increase the borrowing authority of the Federal Emergency Management Agency for carrying out the national flood insurance program. 
 
 
1.Short titleThis Act may be cited as the National Flood Insurance Program Enhanced Borrowing Authority Act of 2006. 
2.Increase in borrowing authorityThe first sentence of subsection (a) of section 1309 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)), as amended by section 2 of the National Flood Insurance Program Further Enhanced Borrowing Authority Act of 2005 (Public Law 109–106; 119 Stat. 2288), is amended by striking $18,500,000,000 and inserting $24,100,000,000.   
 
